UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1614


ANN L. POLLARD,

                    Plaintiff - Appellant,

             v.

JUDY BROWN, Property Manager; BETTY GLASCOK, (Manager) Site
Manager; THERESA MCDOWELL, (Manager)(Lawsuit); WILLIAM SNOW,
Maintenance; HOUSING AND URBAN DEVELOPMENT, HUD; T.M.
ASSOCIATES COMPANY,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:17-cv-01352-AJT-JFA)


Submitted: September 18, 2018                               Decided: September 20, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Ann L. Pollard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ann L. Pollard appeals the district court’s order dismissing her amended

complaint for lack of subject matter jurisdiction and failure to state a claim. On appeal,

we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b).

Because Pollard’s informal brief does not challenge the bases for the district court’s

disposition, Pollard has forfeited appellate review of the court’s order. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2